                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JOSEPH JOHNSON-BEY,                              Case No. 19-cv-03762-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER TRANSFERRING CASE TO
                                  13                v.                                      THE WESTERN DISTRICT OF
                                                                                            TENNESSEE
                                  14       JAMES M. LAMMEY, et al.,
                                                                                            Re: ECF No. 1
                                  15                      Defendants.

                                  16

                                  17         Plaintiff Joseph Johnson-Bey #06143, who is representing himself, sued the State of

                                  18   Tennessee, James M. Lammey, and Tom Leith (both attorneys).1 In his complaint, he claims

                                  19   violations of “Treaty Law Article III Jurisdiction – Violation of Unalienable Rights,” violations of

                                  20   the Racketeer Influenced and Corrupt Organizations Act (RICO), libel, slander, and defamation

                                  21   based on his alleged arrested and subsequent detention, which he characterizes as being “held for

                                  22   ransom for 121 days” against his will “even after it was clear that the court lacked jurisdiction.”2

                                  23

                                  24   1
                                         Compl. – ECF No. 1 at 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  25   citations are to the ECF-generated page numbers at the top of documents. In his complaint, the
                                       plaintiff also names the Shelby County Sheriff’s Office, the Memphis Police Department, Heidi Kuhn
                                  26   (a “criminal court clerk), and Tennessee Secretary of State Tre Hargett under the heading
                                       “Defendants” in his complaint. Id. at 10. They are not listed in the complaint’s caption or civil
                                  27   coversheet, and he did not submit summonses for them. See id; Civil Cover Sheet – ECF No. 1-1.
                                       2
                                           Compl. – ECF No. 1 at 3, 11 (¶¶ 2–3, 7).
                                  28

                                       ORDER – No. 19-cv-03762-LB
                                   1   He seeks $25,000,000, court costs, and injunctive relief.3 The plaintiff and the named defendants

                                   2   are residents of the state of Tennessee, and the alleged wrongful arrest and detention took place

                                   3   there. Thus, venue does not lie in the Northern District of California.

                                   4         “A civil action may be brought in — (1) a judicial district in which any defendant resides, if all

                                   5   defendants are residents of the State in which the district is located; (2) a judicial district in which

                                   6   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

                                   7   of property that is that is the subject of the action is situated; or (3) if there is no district in which

                                   8   an action may otherwise be brought as provided in this section, any judicial district in which any

                                   9   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

                                  10   1391(b).

                                  11         If venue is improper, the court may either dismiss the case without prejudice, or, if it is in the

                                  12   “interest of justice,” transfer the case “to any district or division in which it could have been
Northern District of California
 United States District Court




                                  13   brought.” 28 U.S.C. § 1406(a); In re Hall, Bayoutree Assocs., Ltd., 939 F.2d 802, 804 (9th Cir.

                                  14   1991). Ordinarily, the interest of justice requires transferring the case to a proper venue rather than

                                  15   dismissing the case. See Baeta v. Sonchik, 273 F.3d 1261, 1264–65 (9th Cir. 2001). An action may

                                  16   be transferred to another court if: (1) that court is one where the action might have been brought;

                                  17   (2) the transfer serves the convenience of the parties; and (3) the transfer will promote the interests

                                  18   of justice. Kinney v. Gutierrez, No. 3:16-cv-02287-LB, 2016 WL 4268679, at *2 (N.D. Cal. Aug.

                                  19   15, 2016) (citing E & J Gallo Winery v. F. & P. S.p.A., 899 F. Supp. 465, 466 (E.D. Cal. 1994)).

                                  20         The court issued an order giving the plaintiff an opportunity to show cause by July 17, 2019

                                  21   why the court should not transfer his case to the Western District of Tennessee. He did not

                                  22   respond. Because venue is not in the Northern District, the court transfers the case to the Western

                                  23   District of Tennessee.

                                  24         IT IS SO ORDERED.

                                  25         Dated: July 25, 2019                          ______________________________________
                                                                                           LAUREL BEELER
                                  26                                                       United States Magistrate Judge
                                  27

                                  28   3
                                           Id. at 13–14 (¶¶ 1–8).

                                       ORDER – No. 19-cv-03762-LB                           2
